

 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of this 7TH
day of October, 2008 by and among ARTESIAN WASTEWATER MARYLAND, INC., a Delaware
corporation (the “Buyer”), and CECIL COUNTY, MARYLAND, a body corporate and
politic under the laws of the State of Maryland, as represented by the Board of
County Commissioners of Cecil County (the “County”).
 
WHEREAS, the County and the Buyer entered into that certain Franchise for
Wastewater Services and Wastewater Service Agreement dated August 19, 2008 (as
may be subsequently amended, modified or restated from time to time, the
“Franchise Agreement”);
 
WHEREAS, the County and the Buyer entered into a Letter of Intent, attached as
Exhibit D to the Franchise Agreement (the “Letter of Intent”), providing for the
lease and subsequent sale to the Buyer from the County of the wastewater
facility known as the Meadowview Wastewater Facility (the “Meadowview Facility”)
and the Highlands Wastewater Facility (the “Highlands Facility” and together
with the Meadowview Facility, the “Facilities” and each, a “Facility”) and the
associated parcels of real property, easement rights and wastewater collection
system with respect to each Facility;
 
WHEREAS, the Buyer and the County no longer desire to lease the Facilities with
an option for the Buyer to purchase, but rather the Buyer desires to purchase
from the County, and the County desires to sell, assign, transfer and convey to
the Buyer, the Facilities and the associated parcels of real property, easement
rights and wastewater collection system with respect to each such Facility on
the terms and conditions herein set forth, free and clear of all Liens (as
hereinafter defined);
 
WHEREAS, in connection with the Facilities that are being sold to the Buyer, the
County is realizing substantial economic and other benefits in addition to the
purchase price to be paid by the Buyer from such sale as a result of the Buyer’s
assumption of various County obligations and liabilities set forth in
Section 2.3(a) of this Agreement, including but not limited to, all wastewater
service obligations, all repairs and maintenance of the Facilities in
conformance with all Applicable Laws (as defined in the Franchise Agreement) and
other applicable standards of Governmental Authorities (as defined on Exhibit A
hereto), and all future environmental liabilities arising after the Closing Date
(as hereinafter defined);
 
WHEREAS, the County and the Buyer desire to reconfigure the handling and
treatment of wastewater in the County in order to make available nutrient
credits for use by the County and the Buyer in their respective wastewater
operations;
 
WHEREAS, in connection with such reconfiguration, the County and the Buyer
desire to coordinate their efforts in order that nutrient credits are made
available at such times as are necessary and convenient for the best and most
efficient handling of wastewater by the County and the Buyer in their respective
wastewater operations; and
 
WHEREAS, this Agreement constitutes the definitive agreement for the purchase of
the Facilities and their respective associated parcels of real property,
easement rights and wastewater collection systems by or to the Buyer from the
County contemplated by the Letter of Intent.
 
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements of the parties hereinafter set forth, as well as for other good
and valuable consideration, the receipt and adequacy is hereby acknowledged, the
Buyer and the County, intending to be legally bound hereby, do hereby agree as
follows:
 
                                                           
    ARTICLE I     
DEFINITIONS
 
Section 1.1  
Definitions.

 
Except as otherwise expressly provided in this Agreement, the capitalized terms
used in this Agreement shall have the meanings specified in Exhibit A hereto and
shall be equally applicable to both the singular and plural forms.  Capitalized
terms used, but not otherwise defined in this Agreement or on Exhibit A to this
Agreement, shall have the meanings given to such terms in the Franchise
Agreement.
 
                                                               
ARTICLE II 
SALE AND DELIVERY OF PURCHASED ASSETS
 
Section 2.1  
Sale and Delivery of Purchased Assets.

 
Subject to the terms and conditions of this Agreement, at the Closing, the
County shall sell, assign, transfer, convey and deliver to the Buyer, free and
clear of all Liens, all of the County’s right, title and interest in and to the
following assets, rights, claims, properties and interests that the County owns
or in which the County has any right, title or interest, other than the Excluded
Assets, (collectively, the “Purchased Assets”):
 
(a)  
Plant and Equipment.  All of the plant and equipment and other tangible personal
property, whether owned, leased or otherwise possessed by the County and located
at any Facility or otherwise used in the operation of any Facility (the “Plant
and Equipment”), including, without limitation, the plant, equipment and other
tangible personal property specified on Schedule 2.1(a).

 
(b)  
Real Property.  All of the County’s right, title and interest in and to the real
property related to the use and operation of each of the Facilities, including,
without limitation, those real properties more fully described on Schedule
2.1(b) (the “Owned Real Property”).

 
(c)  
Leased Property and Easements.  All of the County’s rights to access or use any
real property or fixtures (including by lease, license or easement) directly or
indirectly used in the operation of any Facility or its Wastewater Collection
System (as defined in Section 2.1(e)), including, without limitation, those
leases and easements identified on Schedule 2.1(c) (collectively, the
“Easements”).

 
(d)  
Assumed Contracts and Certain Other Rights of the County.  All right, title and
interest of the County following the Closing in, to and under all instruments,
documents, contracts, agreements, arrangements, commitments, bids, leases,
licenses and any other contract rights (whether written or oral) (collectively,
“Contracts”) of the County existing on the Closing Date and used in connection
with the operation of any Facility or its Wastewater Collection System and
specified on Schedule 2.1(d) (the “Assumed Contracts”).

 
(e)  
Wastewater Collection Systems.  As to each Facility, all of the County’s right,
title and interest in and to the wastewater collection system owned, leased or
otherwise possessed by the County or used in the operation of such Facility, as
more fully described on Schedule 2.1(e) (each, a “Wastewater Collection System”
and collectively, the “Wastewater Collection Systems”).

 
(f)  
Permits.  All approvals, consents, licenses, permits, waivers or other
authorizations issued, granted, given, applied for at the time of Closing or
otherwise made available by or under the authority of any Governmental Authority
(other than the County) (collectively, “Permits”) for the ownership or operation
of any Facility and its Wastewater Collection System, including, without
limitation, those Permits specified on Schedule 2.1(f) to the extent such
Permits are assignable.

 
(g)  
Customers and Suppliers.  All rights of the County to serve the customers now or
hereafter serviced by the County within the Service Area (collectively, the
“Customers”); and all rights of the County to be served by or otherwise interact
with all vendors and suppliers of the County with respect to the conduct of the
operations of one or more of the Facilities or its Wastewater Collection System
(collectively, the “Suppliers”), which Suppliers as of the date of this
Agreement are identified on the attached Schedule 2.1(g).

 
Section 2.2  
Excluded Assets.

 
Notwithstanding anything to the contrary contained in Section 2.1or elsewhere in
this Agreement, the assets identified on Schedule 2.2shall not be part of the
sale and purchase contemplated by this Agreement, are excluded from the
Purchased Assets, and shall remain the property of the County immediately after
the Closing (collectively, the “Excluded Assets”).
 
      Section 2.3  Liabilities.
 
(a)  
Assumed Liabilities.  At the Closing, the Buyer will assume Liability for and
agree to pay, perform and discharge, in a timely manner and in accordance with
the terms thereof, all of the following (collectively, the “Assumed
Liabilities”):

 
(i)  
all obligations and responsibilities to provide wastewater collection and
treatment services to the Service Area arising from and after the Closing;

 
(ii)  
all accounts payable and trade payables first accruing from and after the
Closing;

 
(iii)  
the Assumed Contracts with respect to all periods from and after Closing (but
shall not assume any Liability arising from the County’s performance or
non-performance under any Assumed Contract at any time prior to the Closing,
whether asserted before or after such date);

 
(iv)  
all Liabilities with respect to any Taxes first accruing immediately after the
Closing and which were incurred in connection with the Buyer’s ownership or
operation of the Purchased Assets;

 
(v)  
all Liabilities arising out of the ownership and/or operation of the Purchased
Assets subsequent to the Closing Date;

 
(vi)  
all sales and use, transfer-related taxes, stamp, real property recordation fees
or taxes and all other fees and/or costs associated with the transfer of title
of the Purchased Assets from the County to the Buyer; and

 
(vii)  
all Liabilities or demands (contingent or otherwise) arising out of any
Environmental Laws (as defined in Section 4.8(b) hereof) relating to
contamination events as a result of the ownership and/or operation of the
Purchased Assets occurring from and after the Closing Date.

 
(b)  
Excluded Liabilities.  Except for the Assumed Liabilities, the Buyer shall not
assume, and shall not be deemed to have assumed by anything contained in this
Agreement or otherwise, any Liability of the County whatsoever (the “Excluded
Liabilities”).  Without limiting the generality of the foregoing, the Buyer
shall not assume, and shall not be deemed by anything contained in this
Agreement or otherwise to have assumed any of the following Excluded
Liabilities:

 
(i)  
all Liabilities and obligations of the County under this Agreement;

 
(ii)  
all Liabilities arising out of the operation and ownership of the Purchased
Assets prior to the Closing;

 
(iii)  
all Liabilities or demands for any Taxes in respect of the Purchased Assets that
are due and payable for periods at or prior to the Closing;

 
(iv)  
all Liabilities or demands arising out of any Liability or demand (whether or
not asserted) or threatened or pending Litigation relating to the Purchased
Assets for any period ending at or prior to the Closing;

 
(v)  
all Liabilities or demands arising out of any work or Contract that were to be
performed by the County at or prior to the Closing, including, without
limitation, any warranty claims relating thereto;

 
(vi)  
all Liabilities or demands, including, without limitation, for any interest,
penalties, late charges, prepayment charges or termination fees relating to any
Indebtedness outstanding as of the Closing, or Taxes resulting from cancellation
of such Indebtedness, and all Liabilities relating to any arbitrage rebate
liability, audit, examination or other enforcement action by the Internal
Revenue Service or other Governmental Authority with respect to any Indebtedness
of the County financing or refinancing any of the Purchased Assets, whether or
not such Indebtedness is outstanding as of the Closing;

 
(vii)  
all Liabilities or demands for fees, costs or expenses incurred by the County in
connection with the preparation and negotiation of this Agreement and the
consummation of the transactions contemplated hereby (collectively, “Transaction
Expenses”), including without limitation, attorneys’, accountants’ and
consultants’ fees, finder’s fees, costs and expenses, regardless of when
incurred;

 
(viii)  
all Liabilities or demands (contingent or otherwise) arising out of any
Environmental Laws relating to contamination events with respect to the
Purchased Assets occurring at any time before the Closing Date; and

 
(ix)  
all other Liens, Liabilities or demands of the County arising out of or relating
to the ownership, use or operation of any Facility or its Wastewater Collection
System that are not Assumed Liabilities.

 
         Section 2.4   Purchase Price for the Purchased Assets.
 
(c) Purchase Price for the Purchased Assets.  In consideration of the sale,
assignment, transfer, conveyance and delivery of the Purchased Assets by the
County to the Buyer and in reliance on the representations, warranties,
covenants and agreements made by the County in this Agreement, the Buyer shall
pay the County a price (the “Purchase Price”) equal to the Net Asset Value (as
defined below in Section 4.3) of the Purchased Assets as of the Closing Date and
the Buyer shall also assume the Assumed Liabilities. The Purchase Price shall be
paid by the Buyer to the County as follows:  (i) the assumption of the payment
of the Bond Indebtedness (as defined below in Section 2.4(b)) of the County as
provided below in Section 2.4(b) of this Agreement and (ii) to the extent that
the Net Asset Value of the Purchased Assets as of the Closing exceeds the Bond
Indebtedness to be paid as provided in Section 2.4(b), then the positive
difference (if any) shall be paid by the Buyer to the County in cash, at the
Closing. Alternatively, upon application by the Buyer to the County at least
sixty (60) days prior to the date otherwise fixed for Closing, and with the
County's consent, the amount of the cash portion of the Purchase Price shall be
financed by the County, and shall be repaid upon such terms, and at such rate of
interest as the County and the Buyer shall agree; in which case the Buyer's
repayment obligation shall be evidenced by the Buyer's promissory note delivered
by the Buyer to the County at the Closing (the “NAV Note”).
 
(d) Payment of Purchase Price.  The following provisions shall apply to the
“Bond Indebtedness,” which term shall mean the principal balance due from the
County as of the Closing Date with respect to the tax-exempt Cecil County
Sanitary District Bond, Series 2004B (the “Bond”), as payable under the Loan
Agreement dated October 12, 2004 by and between the Maryland Water Quality
Financing Administration and the County and the related note (the “Related Bond
Documents”):
 
(i) The Bond Indebtedness, together with interest and administrative fees
(accruing from and after the Closing Date) thereon, shall be paid by the Buyer
to the County at such times and in such amounts as the County is required to pay
the same in accordance with the terms of the Bond and the Related Bond Documents
beginning at the Closing Date and the County shall immediately upon receipt
thereof remit such funds in accordance with the terms of the Bond and the
Related Bond Documents; provided, that the provisions of this Section 2.4(a)(i)
shall govern the payment of the Bond Indebtedness by the Buyer if, and only if,
the County shall deliver to the Buyer on or before March 31, 2009 an original
opinion of legal counsel acceptable to the County, the Maryland Water Quality
Financing Administration and the Buyer to the effect that the sale, assignment,
transfer, conveyance and delivery of the Purchased Assets by the County to the
Buyer does not adversely affect the tax exemption of interest on the Bond
Indebtedness; or
 
(ii) If the opinion of legal counsel specified in paragraph (i) above cannot be
delivered on or before March 31, 2009, then the County shall obtain replacement
financing in an amount equal to the Bond Indebtedness or, if greater (subject to
the terms of paragraphs (iii) and (iv) below), all such additional amounts as
may be required to defease or prepay the Bond in full under the Related Bond
Documents and the applicable Internal Revenue Service Regulations, under either
a taxable State water pollution control revolving fund bond (“SRF Bond”) or
other taxable bond (“Non-SRF Bond”) to be paid in annual or semi-annual equal
installments commencing on or after the Closing Date.  The County shall be
obligated to seek such refinancing with the advice and counsel of the Buyer as
to the terms and conditions of such refinancing and, to the extent that the Bond
may need to be defeased or any other actions taken with the Internal Revenue
Service or Treasury Department to preserve the tax exemption of the interest on
the Bond (e.g. any VCAP or other settlement payment), which actions shall be
made with the advice and consent of the Buyer.  The Buyer shall pay the County
with respect to the Bond Indebtedness, as so refinanced, at such times and in
such amounts as the County is to make payment of principal and interest with
respect thereto in accordance the terms of such SRF Bond or Non-SRF Bond, as the
case may be, and the terms of its related loan agreement and note, which amounts
the County shall immediately upon receipt thereof remit in accordance with the
terms of such SRF Bond or Non-SRF Bond, as the case may be, and the terms of its
related loan agreement and note.
 
(iii) For the avoidance of doubt, the County shall pay and otherwise be
responsible and liable for the payment of all amounts in respect of all accrued
and unpaid interest on the Bond Indebtedness accruing to and including the
Closing Date.  To the extent that any administrative fee, defeasance fee or
other cost, fee or expense, including, without limitation, any prepayment
premium or penalty, is to be paid by the County in connection with the
defeasance of the Bond, or in connection with the refinancing of the Bond
Indebtedness (or such greater amounts as may be required to defease or prepay
the Bond in full), as provided in paragraph (ii) above (all such amounts,
collectively, “Financing Fees”), then the County shall pay such Financing Fees
directly to the lender(s) in accordance with the payment terms, as the case may
be, of the Related Bond Documents applicable to the Bond or the related loan
agreement and note applicable to the SRF Bond or the Non-SRF Bond, as the case
may be, and the Buyer shall reimburse the County for the Financing Fees upon
demand by the County.
 
(iv) Notwithstanding the foregoing, all amounts payable in respect of
Liabilities on the Bond for arbitrage rebate accruing for periods prior to the
Closing Date shall remain the responsibility of the County and shall not be
included in the amounts of any obligations to be paid by the Buyer from time to
time or upon defeasance of the Bond as provided herein.  If the Buyer shall be
required to pay any amounts in respect of the County’s Liabilities on the Bond
for arbitrage rebate accruing for periods prior to the Closing Date, the County
shall reimburse the Buyer for all such amounts actually paid by the Buyer upon
demand by the Buyer.
 
(e)  
Prorations.  The parties will make customary prorations in respect of any
personal or real property Taxes, rent and power and other utility charges as of
the Closing Date.

 
(f)  
Allocation of Purchase Price.  The Buyer and the County agree to allocate the
Purchase Price (and all other capitalizable costs) among the Purchased Assets
for all purposes (including financial, accounting and Tax purposes) in
accordance with an allocation schedule to be agreed upon by the Buyer and the
County prior to Closing.  The Buyer and the County shall file all Tax Returns,
reports and other documents, including an asset acquisition statement on Form
8594, required by any competent taxing authority in a timely manner consistent
with the allocation set forth on such agreed schedule.

 
                                                              
ARTICLE III  
CLOSING
 
Section 3.1  
Closing.

 
The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place at the County's administrative offices in Elkton, Maryland,
commencing at 10:00 a.m. local time on the earlier of (i) five (5) Business Days
after the satisfaction or waiver of all of the conditions to Closing of the
County and the Buyer set forth in Article VIIIand Article IX, respectively, of
this Agreement, or (ii) June 30, 2009; provided, howeverthat if the condition to
Closing set forth in Section 9.4of this Agreement shall not have been satisfied
on or prior to April 30, 2009, then, subject to Section 11.1(e)of this
Agreement, the date set forth in clause (ii) shall be such subsequent date that
the Buyer and the County shall mutually agree upon and that is not more than
sixty (60) calendar days following the receipt of the approval of the Maryland
Public Service Commission (the “PSC”) of the transactions contemplated by this
Agreement and the customer rates to be charged by the Buyer based on cost of
service principles for those Customers served by the Facilities.  The date of
the Closing is herein referred to as the “Closing Date.”
 
Section 3.2  
Closing Deliveries.

 
(a)  
At the Closing, the County shall deliver, or cause to be delivered, to the Buyer
each of the following, each of which shall be in form and content reasonably
acceptable to the Buyer, the County, and their respective counsel:

 
(i)  
the Purchased Assets;

 
(ii)  
a General Assignment and Bill of Sale, in substantially the form attached hereto
as Exhibit B (the “Bill of Sale”), duly executed by the County;

 
(iii)  
a Deed for the Owned Real Property, in substantially the form attached hereto as
Exhibit C (the “Deed”), duly executed by the County;

 
(iv)  
an Assignment and Assumption Agreement, in substantially the form attached
hereto as Exhibit D (the “Assignment and Assumption Agreement”), duly executed
by the County;

 
(v)  
a Residuals Management Agreement in substantially the form of Exhibit E attached
hereto (the “Residuals Management Agreement”), duly executed by the County;

 
(vi)  
a confirmatory amendment to the Franchise Agreement acknowledging the Closing
and the transfer of the Purchased Assets, and the resultant extension of the
Franchise and the Franchise Area to include the Service Area, all as
contemplated in the Franchise Agreement and the Letter of Intent;

 
(vii)  
all original certificates of title, manufacturer’s statements of origin, bills
of sale or other similar title documents for the Plant and Equipment that are in
the possession of the County, duly endorsed for transfer, providedthat if the
County shall be unable to deliver to the Buyer any original certificate of
title, manufacturer’s statement of origin, bill of sale or other similar title
document in respect of any Plant, Property and Equipment included in the
Purchased Assets, the County will deliver a bill of sale or similar title
document to the Buyer, in form and substance satisfactory to the Buyer in its
sole discretion, with respect to each such item of Plant and Equipment or
cooperate with the Buyer’s reasonable requests to obtain any replacement
certificate of title or similar title document;

 
(viii)  
all Permits listed on Schedule 2.1(f), to the extent transferable;

 
(ix)  
all Required Consents (as defined below in Section 8.4) to be obtained or made
by the County;

 
(x)  
a correct and complete list of the Customers of the County as of the Closing
Date;

 
(xi)  
the certificates required by Sections 9.1 and 9.2;

 
(xii)  
a certificate evidencing the approval by the Commissioners of the County of the
execution and delivery of this Agreement and the Transaction Documents and the
consummation of the transactions contemplated hereby;

 
(xiii)  
the original opinion of legal counsel described in Section 2.4(a)(i) or evidence
reasonably acceptable to the Buyer that the County has obtained the replacement
financing described in Section 2.4(b)(ii) of this Agreement;

 
(xiv)  
duly executed payoff letters or release letters in respect of the Indebtedness
of the County as of the Closing from all the lenders thereof, all in form and
substance reasonably acceptable to the Buyer (the “Payoff Letters”), as may be
reasonably requested by the Buyer; provided, however that if the County obtains
the opinion of legal counsel specified in Section 2.4(a)(i) of this Agreement,
the County shall not be required pursuant to this Section 3.2(a)(xiii) to obtain
and deliver a Payoff Letter for the obligations of the County for Indebtedness
in respect of the Bond;

 
(xv)  
duly executed UCC-3 termination statements, lien releases or such other release
and termination instruments (or copies thereof), as the Buyer shall reasonably
request with respect to any and all Liens on the Purchased Assets, including,
without limitation, any and all Liens in respect of any Indebtedness to be paid
off or refinanced at the Closing, in order to vest all right, title and interest
in and to the Purchased Assets free and clear of all Liens; and

 
(xvi)  
such other documents and instruments as may be reasonably necessary to effect
the intent of this Agreement and consummate the transactions contemplated
hereby.

 
(b)  
At the Closing, the Buyer shall deliver, or cause to be delivered, each of the
following:

 
(i)  
if the provisions of Section 2.4(b)(i) or Section 2.4(b)(ii) shall govern the
payment of the Bond Indebtedness, a Promissory Note of the Buyer drawn payable
to the County evidencing the obligations of the Buyer to the County with respect
to the payment of the Bond Indebtedness, as provided in Section 2.4(b)(i) or
Section 2.4(b)(ii), as applicable;

 
(ii)  
if the Buyer is to pay any amounts pursuant to Section 2.4(a) of this Agreement,
the NAV Note, duly executed by the Buyer;

 
(iii)  
the Assignment and Assumption Agreement duly executed by the Buyer;

 
(iv)  
the Residuals Management Agreement duly executed by the Buyer;

 
(v)  
the certificates required by Sections 8.1 and 8.2;

 
(vi)  
a certificate signed by the Secretary or Assistant Secretary of the Buyer
certifying the truth and correctness of attached copies of the certificate of
incorporation and bylaws, and that the board of directors of the Buyer has
approved the execution, delivery of this Agreement, the Transaction Documents to
which it is a party and the consummation of the transactions contemplated
hereby; and

 
(vii)  
a certificate, dated as of a date no earlier than three days prior to the
Closing Date, duly issued by the applicable Governmental Authority in the State
of Delaware, showing that the Buyer is in good standing and authorized to do
business in such jurisdiction.

 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COUNTY
 
The County makes the following representations and warranties to the Buyer. Each
of the following representations and warranties, and each part thereof, shall be
read and qualified as being true and correct as of the date hereof (whether or
not any of the same specifically refer to such qualification). The continued
truth and correctness of the same, as of the Closing Date, shall be a condition
precedent of the obligation of the Buyer to proceed with Closing on the Closing
Date.
 
Section 4.1  
Authority and Validity.

 
The execution and delivery by the County, the performance by the County under,
and the consummation by the County of the transactions contemplated by, this
Agreement has been, and each of the agreements, instruments and documents
contemplated hereby (the “Transaction Documents”) to which the County is a party
will be, duly and validly authorized by all required action by or on behalf of
the County.  This Agreement has been, and each of the Transaction Documents to
which the County is a party will be, duly and validly executed and delivered by
the County, and constitutes the valid and legally binding obligation of the
County, enforceable against the County in accordance with its respective terms,
except as the same may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar Applicable Laws (as defined in the
Franchise Agreement) now or hereafter in effect relating to the enforcement of
creditors’ rights generally or by principles governing the availability of
equitable remedies.
 
Section 4.2  
No Conflict; Required Consents.

 
Except for, and subject to receipt of, the Required Consents, neither the
execution and delivery of this Agreement or any of the Transaction Documents,
nor the carrying out of any of the transactions contemplated hereby, will (a)
result in any violation of, or be in conflict with, the County's powers or
authority under Applicable Laws, (b) result in any breach of or constitute a
default (or with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation, or result in the creation of any Lien upon any of its properties
or assets pursuant to any Permit or any Contract to which the County is a party
or by which it or any of the Purchased Assets are bound or affected, or (c)
result in any violation of, or be in conflict with, any Applicable Law or Permit
applicable to the County or by which the Purchased Assets are bound or affected.
 
Section 4.3  
Net Asset Value.

 
To the County's Knowledge Schedule 4.3 sets forth a true, complete and correct
estimate of the Net Asset Value of the Purchased Assets as of the date of this
Agreement and, as of the Closing Date, will reflect, to the County’s Knowledge,
a true, complete and correct accounting of the Net Asset Value of the Purchased
Assets as of such Closing Date. For purposes of this Agreement, the term “Net
Asset Value” means, with respect to any Purchased Asset, the original cost for
each such Purchased Asset (the “Original Cost”) less the depreciation or
amortization taken by the County in respect of each such Purchased Asset
(collectively, the “Depreciation”) less any financial contribution in aid of
construction of such Purchased Asset made by any developer, any Customer or
other interested party (“CIAC”).  The amounts qualifying as the Original Cost,
Depreciation and CIAC shall be determined in accordance with the depreciation
and valuation standards accepted by the PSC.  The Net Asset Values of the
Purchased Assets reflected in Schedule 4.3 shall be subject to adjustment
between the date of this Agreement and the Closing Date in accordance with the
formula for calculation of Net Asset Value as set forth above and subject to the
terms of this Agreement, including, without limitation, to reflect changes in
the Purchased Assets or the Net Asset Values of the Purchased Assets, in each
case, that should have been reflected on Schedule 4.3 as of the date of this
Agreement as a result of information identified or discovered between the date
of this Agreement and the Closing Date.
 
Section 4.4  
Title to and Condition of Purchased Assets.

 
(a)  
To the County's Knowledge the Purchased Assets constitute all assets, properties
and rights (in each case whether real or personal or tangible or intangible)
necessary for the County to conduct the operations of the Facilities or the
Wastewater Collection Systems after the Closing as they are each presently being
conducted.

 
(b)  
To the County's Knowledge, the County has good, marketable, valid and legal
title to, or a valid leasehold interest in, or a valid license to use, all of
the Purchased Assets (in each case whether real or personal or tangible or
intangible) used by the County in the operations of the Facilities or the
Wastewater Collection Systems or located on any property owned, leased or used
by the County, free and clear of all Liens and defects of title.

 
(c)  
All of the Plant and Equipment are in good condition and repair, ordinary wear
and tear excepted, and, to the best of the County’s Knowledge, have been
maintained and repaired in a good and workmanlike manner in accordance with
industry standards.

 
Section 4.5  
Real Property.

 
(a)  
To the County's Knowledge, (i)  the County does not own or otherwise hold in fee
simple any real property used and useful in the conduct of the operations of any
Facility or its Wastewater Collection System other than the Owned Real Property;
and (ii) Except as described on Schedule 4.5(a), the County owns in its sole
capacity good, marketable, valid and legal fee simple title to the Owned Real
Property, subject to no Liens other than (A) real property taxes that are not
due and payable as of the Closing Date, or (B) use and occupancy restrictions of
public record that are generally applicable to properties in the immediate
neighborhood or the subdivision in which such Owned Real Property is located.

 
(b)  
To the County's Knowledge, (i) the County does not lease any real property  or
have a right to access or use any other real property (including by license or
easement) used and useful in the conduct of the operations of any Facility or
its Wastewater Collection System, except as described on Schedule 2.1(c)
(“Leased Property”); (ii) the County has a valid and enforceable leasehold
interest or easement in each Leased Property and Easement, respectively, listed
on Schedule 2.1(c), free and clear of all Liens; and (iii) none of the lease
agreements for the Leased Property or Easements will terminate as a result of
the execution and delivery of this Agreement or any of the Transaction Documents
nor the consummation of the transactions contemplated hereby.

 
(c)  
To the County's Knowledge, the Owned Real Property, the Leased Property and
Easements comprise all of the real property interests necessary for the Buyer to
operate the Facilities and the Wastewater Collection Systems after the Closing
as they are each presently being conducted by the County and they will each be
conducted by the County on the Closing Date.

 
Section 4.6  
Contracts.

 
The County is not a party to any Contract necessary to or otherwise used in the
operation of the Facilities or the Wastewater Collection Systems other than the
Contracts set forth on Schedule 2.1(d).  True and complete copies, or, in the
case of oral Contracts, written summaries of all Assumed Contracts have been
delivered to the Buyer.  All Assumed Contracts are in full force and effect and
constitute the valid, legal, binding and enforceable obligation of the County,
and, to the County’s Knowledge, the counterparties thereto in accordance with
their terms, except as the same may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar Applicable Laws now or
hereafter in effect relating to the enforcement of creditors’ rights generally
or by principles governing the availability of equitable remedies.  No act
or omission has occurred which, through the passage of time or the giving of
notice, or both, would with respect to any Contract set forth on Schedule
2.1(d): (a) constitute a material default under any such Contract or cause the
acceleration of any obligations of the County thereunder, (b) result in the
creation of any Lien on any of the Purchased Assets, or (c) give rise to or
result in the automatic termination thereof.  Except as set forth on Schedule
4.6, the County has not been notified that any party to any Assumed Contract
that it intends to cancel, terminate, not renew or not to exercise an option to
renew under any Assumed Contract, whether in connection with the transactions
contemplated hereby or otherwise and no such action has been threatened or
contemplated.
 
Section 4.7  
Litigation.

 
The County has no Knowledge of the existence of any outstanding Orders of any
Governmental Authority involving the Purchased Assets.  The County has no
Knowledge of the existence of any Litigation and there are no other actions,
suits, or legal, administrative or arbitral proceedings or investigations
(collectively, “Claims”) (whether or not the defense thereof or Liabilities in
respect thereof are covered by insurance), pending or, to the County’s
Knowledge, threatened against or involving the Purchased Assets, and no material
Claims have been instituted or, to the County’s Knowledge, threatened against or
involving the Purchased Assets.
 
Section 4.8  
Environmental.

 
(a)  
The County has no Knowledge that any of the Owned Real Property or real property
subject to any of the Easements (all, collectively, the “Real Property”) is or
has been listed on the National Priorities List, the Comprehensive Environmental
Response, Compensation, Liability Information System (“CERCLIS”) or any similar
state list, or is or has been the subject of any “Superfund” evaluation or
investigation, or any other investigation or proceeding of any Governmental
Authority or unaffiliated third party (each, a “Third Party”) or of the County
evaluating whether any remedial action is necessary to respond to any release of
any Hazardous Substance, pollutant or contaminant on or in connection with such
Real Property.

 
(b)  
To the Knowledge of the County, the County has received no notice, written or
otherwise, which remains outstanding or unresolved, to the effect that the
Facilities and the Wastewater Collection Systems are not being operated in
compliance in all material respects with all Applicable Laws concerning the
protection of the public health, public safety or the environment
(“Environmental Laws”).  To the Knowledge of the County, the County has received
no notice, written or otherwise, which remains outstanding or unresolved, (i)
(A) alleging that the County or any of its agents is liable under any
Environmental Law, or (B) ordering the County or any of its agents to remedy or
recommending that the County or any of its agents remediate, any environmental
damage to any Real Property or modify or upgrade its assets to comply with
Environmental Laws, and (ii) to the County's Knowledge, no such claims or
notices are threatened or pending.

 
(c)  
The County has no Knowledge of any violation of Environmental Laws, which
remains unremedied or unresolved, respecting the release or threatened release
of any Hazardous Substance, pollutant or contaminant to any soil, groundwater,
surface water, building component, wastewater, air or other media on or from any
Real Property during the ownership, occupation or use of such Real Property by
the County or any of its agents.

 
(d)  
Except as set forth on Schedule 4.8(d), there are no and have not been any
underground storage tanks, above-ground storage tanks, underground piping
(except for water or sewer), asbestos-containing materials, polychlorinated
biphenyls or Hazardous Substances used, stored, treated or disposed of at any
Real Property.

 
(e)  
Schedule 4.8(e) lists all environmental audits, assessments or reports and any
other written information concerning the County’s actual or potential liability
under any Environmental Law (collectively, “Environmental Reports”) in the
possession or control of the County or any of its agents, including, without
limitation, all Phase I, II and III environmental assessment reports with
respect to the Real Property in the possession or control of the County or any
of its agents.  A true and complete copy of each Environmental Report listed on
Schedule 4.8(e) has previously been delivered by the County to the Buyer.

 
Section 4.9  
Taxes; Rebates.

 
(a)  
The County has no unpaid liability for Taxes required to have been paid with
respect to any taxable periods ending on or prior to the Closing Date.

 
(b)  
The County has no unpaid liability for any rebates or penalties in lieu of
rebates with respect to the Bond pursuant to Section 148 of the Code.

 
(c)  
The County has filed or will cause to be timely filed all filings to be made
with the Internal Revenue Service or any other Governmental Authority in respect
of the Bond required to have been filed prior to or with respect to any periods
ending on or prior to the Closing Date.

 
(d)  
The County has not made or permitted to be made any use of the proceeds of the
Bond that has caused or would cause the Bond to be “arbitrage bonds” within the
meaning of Section 148 of the Code.  The County has complied with the provisions
of Section 148 that are applicable to the Bond.

 
(e)  
(i) No deficiency for any amount of rebates or penalties in lieu of rebates has
been asserted or assessed by the Internal Revenue Service or any other
Governmental Authority with respect to the Bond; (ii) no notice of audit or
possible assessment has been received by the County from the Internal Revenue
Service or any other Governmental Authority with respect to the Bond, and (iii)
the County has not agreed to any waiver or extension of the statute of
limitations applicable to the imposition, assessment or collection of any rebate
or penalties in lieu of rebate with respect to the Bond.

 
Section 4.10  
Compliance with Applicable Laws; Permits.

 
(a)  
To the County's Knowledge, the County has received no notice, written or
otherwise, which remains unremedied or unresolved, respecting any violation by
the County or its agents of any Applicable Law applicable to the operations of
one or more of the Facilities or the Wastewater Collection Systems as they are
currently conducted or the other Purchased Assets as currently operated. The
County has timely paid all applicable fees, including registration fees and
maintenance fees, if any, required by any Governmental Authority to maintain the
Permits in good standing.

 
(b)  
Schedule 2.1(f) lists all Permits that are used by the County in the ownership,
maintenance or operation of the Purchased Assets, as presently owned, maintained
or operated.  A true and complete copy of each Permit listed on Schedule 2.1(e)
has previously been delivered by the County to the Buyer.  To the County's
Knowledge, all such Permits are in full force and effect, and the County has
received no notice, written or otherwise, of default, suspension, revocation, or
cancellation of any Permit from any Governmental Authority. To the County's
Knowledge, the Permits listed in Schedule 2.1(f) are all of the Permits
necessary for the County to conduct the operations of the Facilities, the
Wastewater Collection Systems and the other Purchased Assets as currently
conducted.

 
Section 4.11  
Employees and Employee Benefits.

 
(a)  
The County has heretofore delivered to the Buyer (and will re-deliver, as of the
Closing Date) a true and complete list of all the employees of the County whose
primary responsibilities are in respect of the operations of one or more of the
Facilities, the Wastewater Collection Systems or the other Purchased Assets,
their current respective positions or job classifications and their current
respective wage scales or salaries, as the case may be, and vacation benefits
(including all accrued vacation time). To the County's Knowledge, the County is,
in respect of the operations of the Facilities, the Wastewater Collection
Systems or the other Purchased Assets, in compliance in all material respects
with all Applicable Laws respecting employment and employment practices, terms
and conditions of employment and wages and hours, and is not engaged in any
unfair labor practice.

 
(b)  
To the County’s Knowledge, the consummation of the transactions contemplated by
this Agreement will not entitle any employee to severance pay, unemployment
compensation or any similar payment, or accelerate the time of payment or
vesting, or increase the amount of any compensation due to, or in respect of,
any employee.

 
(c)  
As of the Closing Date and for a period of at least three (3) years prior
thereto, the County has not been a party to any labor and collective bargaining
agreements with any employees whose responsibilities are in respect to the
operations of the Facilities, the Wastewater Collection Systems or the other
Purchased Assets.

 
Section 4.12  
Undisclosed Liabilities.

 
The County has no material liabilities or obligations of any type (whether
accrued, contingent, unliquidated or otherwise and regardless of when asserted)
arising out of or which could reasonably be expected to arise out of any acts or
omissions relating to the County or the ownership or operations of the
Facilities, the Wastewater Collection Systems or the other Purchased Assets at
or prior to the date hereof, or at or prior to the Closing Date, other than
liabilities set forth on Schedule 4.12.
 
Section 4.13  
Service Area and Customers.

 
(a)  
The County has valid and enforceable rights to use and access the Service Area
and to use, access, operate and otherwise conduct the operation of the Purchased
Assets located within the Service Area, including the right to access and
maintain the Purchased Assets located within the Service Areas. To the County's
Knowledge, there is no pending Litigation by any Person involving the County’s
ability to provide services or otherwise conduct the operations of the
Facilities and the Wastewater Collection Systems or to access its properties or
assets within, on or under the Service Area, including, without limitation, any
Litigation by the County to annex or condemn all or any portion of the assets or
properties of another Person within the Service Area.

 
(b)  
As of the Closing Date, the Franchise Area will be extended to include the
Service Area and the Buyer's Franchise and rights and obligations under the
Franchise Agreement will extend to include its right to operate the Facilities
and the Wastewater Collection System for their intended purposes, all subject to
the terms, covenants and conditions set forth in the Franchise Agreement.

 
Section 4.14  
Absence of Material Adverse Change.

 
Since December 31, 2007, there has been no Material Adverse Change or, to the
County’s Knowledge, any event or circumstance, or liability or obligation of any
nature (whether accrued, contingent, absolute, determined, determinable or
otherwise), that, individually or in the aggregate, would reasonably be expected
to result in a Material Adverse Change.
 
Section 4.15  
Customer and Supplier Relationships.

 
Schedule 2.1(g) lists all of the Suppliers of the County as of the date hereof,
which Schedule 2.1(g) will be updated prior to the Closing to list all of the
Suppliers as of the Closing Date.  Except as set forth on Schedule 4.15, the
County has not received any written notice from any Customer or Supplier
regarding its intent to, or its attempt or threat to, cancel its Contract or its
other relationship with the County or to substantially reduce its purchases from
the County or its sales to the County, as the case may be, whether as a result
of the transactions contemplated by this Agreement or otherwise.  To the
County’s Knowledge, the County is not engaged in any disputes with any Customer
or Supplier the outcome of which could result in a Material Adverse Change.
 
Section 4.16  
No Brokers.

 
Neither the County or any Person acting on behalf of the County nor any
Representative of the County has agreed to pay a commission, finder’s or
investment banking fee, or similar payment in connection with this Agreement or
any matter related hereto to any Person, nor has any such Person taken any
action on which a claim for any such payment could be based, other than payments
for which the Buyer will have no liability or obligation.
 
Section 4.17  
Disclosure.

 
All agreements, schedules, exhibits, certificates or reports furnished or to be
furnished to the Buyer by or on behalf of the County in connection with this
Agreement or the transactions contemplated hereby are true, complete and
accurate in all material respects.  None of the representations and warranties
set forth in this Agreement (as modified by the disclosure schedules thereto),
the schedules and certificates furnished by the County to the Buyer pursuant
hereto, taken as a whole, contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements contained herein
or therein not misleading.
 
Section 4.18  
No Other Representations and Warranties.

 
Except for the representations and warranties contained in this Article IV, the
County makes no other representations or warranty with respect to the County,
the Facilities, the Purchased Assets, the Bond or the Related Bond Documents.
 
                                                               
ARTICLE V 
REPRESENTATIONS AND WARRANTIES OF THE BUYER
 
The Buyer makes the following representations and warranties to the County. Each
of the following representations and warranties, and each part thereof, shall be
read and qualified as being made only to the Buyer's Knowledge, as being true
and correct as of the date hereof (whether or not any of the same specifically
refer to such qualification). The continued truth and correctness of the same,
as of the Closing Date, shall be a condition precedent of the obligation of the
County to proceed with Closing on the Closing Date.
 
Section 5.1  
Organization and Good Standing.

 
The Buyer is a corporation duly organized, validly existing and in good standing
under the Applicable Laws of the State of Delaware.  The Buyer has full
corporate power and authority to own its properties and carry on its business as
it is now being conducted.
 
Section 5.2  
Authority and Validity.

 
The execution and delivery by the Buyer, the performance by the Buyer under, and
the consummation by the Buyer of the transactions contemplated by, this
Agreement and the Transaction Documents to which the Buyer is a party, have been
duly and validly authorized by all required corporate action by or on behalf of
the Buyer.  This Agreement has been, and the Transaction Documents to which the
Buyer is a party will be, duly and validly executed and delivered by the Buyer
and constitute valid and binding obligations of the Buyer, enforceable against
the Buyer in accordance with their respective terms, except as the same may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar Applicable Laws now or hereafter in effect relating to the enforcement
of creditors’ rights generally or by principles governing the availability of
equitable remedies.
 
Section 5.3  
No Violation.

 
There is no legal action, proceeding or investigation pending or, to the
knowledge of the Buyer, threatened against the Buyer, nor is there any Judgment
outstanding against the Buyer or to or by which the Buyer is subject or bound
that materially adversely affects the ability of the Buyer to consummate any of
the transactions contemplated hereby.
 
Section 5.4  
Consents.

 
Except for and subject to the receipt of the Required Consents, no consent,
approval, permit, authorization of, declaration to or filing with any
Governmental Authority or any other Person on the part of the Buyeris required
in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby.
 
Section 5.5  
No Brokers.

 
Neither the Buyer nor any Person acting on behalf of the Buyer has agreed to pay
a commission, finder’s fee, investment banking fee or similar payment in
connection with this Agreement or any matter related hereto nor has the Buyer
taken any action on which a claim for any such payment could be based.
 
Section 5.6  
Disclosure.

 
None of the representations and warranties set forth in this Agreement (as
modified by the disclosure schedules thereto), the schedules and certificates
furnished by the Buyer to the County pursuant hereto, taken as a whole, contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained herein or therein not misleading.
 
Section 5.7  
No Other Representations and Warranties.

 
Except for the representations and warranties contained in this Article V, the
Buyer makes no other representations or warranty with respect to the Buyer.
 
                                                              
ARTICLE VI  
PRE-CLOSING COVENANTS
 
During the period from the date of this Agreement through and including the
Closing Date:
 
Section 6.1  
Conduct of Business Pending Closing.

 
Except as set forth in Schedule 6.1 or as may be first consented to by the Buyer
in writing, during the period from the date of this Agreement through and
including the Closing Date, the County shall conduct the operations of the
Facilities, the Wastewater Collection Systems and the other Purchased Assets
according to its ordinary and usual course of business and preserve intact the
Purchased Assets and will not sell, lease, transfer, assign or convey any
Purchased Assets, amend modify, cancel or terminate any Assumed Contract, will
not amend any Tax Return and will otherwise maintain satisfactory relationships
with respect to the Purchased Assets with other Governmental Authorities,
Suppliers, agents, Customers, and others having relationships with the County in
respect of the operations of the Facilities, the Wastewater Collection Systems
or the other Purchased Assets or the Bond.  In addition, the County shall
promptly notify the Buyer in writing of any notice or other communication that
it receives (written or oral) respecting any Litigation or Audit involving or
affecting the Purchased Assets.  Without limiting the foregoing and except as
set forth on Schedule 6.1 or as may be first consented to by the Buyer in
writing, the County shall not:  
 
(a)  
enter into any Contract other than with Customers or Suppliers in the ordinary
course of business substantially as conducted heretofore;

 
(b)  
cause any Material Adverse Change or perform or not perform any action the
performance or non-performance of which would reasonably be expected to result
in a Material Adverse Change;

 
(c)  
make any loan or advance to any Customer, Supplier or employee whose
responsibilities involve the operation of the Purchased Assets, other than for
services provided to Customers on credit or advances to employees under a
Benefit Plan, in each case, in the ordinary course of business consistent with
past practice;

 
(d)  
(i) incur any Indebtedness in respect of the Purchased Assets, except expenses
and current liabilities incurred in connection with or for services rendered or
goods supplied in the ordinary course of business or obligations or liabilities
incurred by virtue of the execution of this Agreement, or (ii) create any Lien
on any Purchased Assets;

 
(e)  
cancel, waive or release any debt, right or claim in respect of the Purchased
Assets or the ownership or operation thereof, except, in each case, in the
ordinary course of business consistent with past practice;

 
(f)  
change the accounting principles, methods or practices (including, without
limitation, any change in depreciation or amortization policies or rates)
utilized by the County involving or affecting the Purchased Assets or the
ownership or operation thereof;

 
(g)  
make any capital expenditure or commitment therefore for which the Buyer will be
liable at or following the Closing or that will increase the Net Asset Value of
any of the Purchased Assets;

 
(h)  
make, revoke or change any Tax election, or settle any matter relating to Taxes
involving or affecting the Purchased Assets or the ownership or operation
thereof or any matter relating to rebates or penalties in lieu of rebates
involving or affecting the Bond;

 
(i)  
increase the wages or salaries, as the case may be, or vacation benefits
provided to any employee whose primary responsibilities are in respect of the
operations of one or more of the Facilities or the Wastewater Collection
Systems, other than such increases in the ordinary course of business
substantially as conducted heretofore; or

 
(j)  
take any action that if taken after the date of this Agreement would constitute
a variance from or breach of the representations and warranties set forth in
Article IV of this Agreement.

 
Section 6.2  
Supplements to Schedules.

 
The County, on the one hand, and the Buyer, on the other, shall promptly give to
the other notice with respect to any matter or change hereafter arising which,
if existing or occurring on or before the date hereof, would have been required
to be set forth or described in any of the Schedules hereto or which is
necessary to correct or make the representations and warranties contained herein
correct and complete as of the Closing Date and shall supplement or amend the
Schedules hereto as appropriate with respect to such matters.  If at any time at
or prior to the Closing the County discloses pursuant to this Section 6.2 any
such change that constitutes a Material Adverse Change, or relates to any
material and adverse events, facts or circumstances, then the Buyer shall have
the right and option, exercisable at any time prior to Closing, to terminate
this Agreement upon giving written notice to the County or, alternatively, to
accept the disclosure in exchange for indemnification by the County in respect
thereof on terms mutually acceptable to the Buyer and the County.
 
Section 6.3  
Access and Cooperation; Results of Due Diligence Investigation.

 
(a)  
The County shall provide the Buyer and its Representatives with all information
that the Buyer may reasonably request in connection with this Agreement and the
transactions contemplated hereby in auditable form.  Upon reasonable prior
notice, the County shall provide the Buyer and its Representatives with access
during regular business hours to the Purchased Assets and the Books and Records
(as defined in the Franchise Agreement) relating to the Purchased Assets,
Customers and Suppliers of the County and the Bond and Related Bond
Documents.  The County and its Representatives will also cooperate with the
Buyer and its Representatives, including the Buyer’s auditors and counsel, in
the Buyer’s due diligence investigation of the Purchased Assets (including,
without limitation, a title review or in obtaining title opinions satisfactory
to the Buyer as to the County’s rights, title or interest in and to the Owned
Real Property, the Easements, the Leased Property and the Plant and Equipment)
and any Liabilities in respect thereof and the Liabilities or obligations of the
County in respect of the Bond or other Indebtedness of the County involving or
affecting the Purchased Assets.  In addition, the County and its Representatives
will cooperate with the Buyer and its Representatives in the preparation of any
documents or other materials required in connection with the transactions
contemplated by this Agreement, including, without limitation, the refinancing
or financing, as the case may be, contemplated by Section 2.4(b) of this
Agreement.  The County and the Buyer shall also use their respective reasonable
efforts to satisfy all conditions to Closing and all other matters relating to
the consummation of the transactions contemplated by this Agreement and the
Transaction Documents.  The County and the Buyer shall cooperate with each other
in connection with any filings with any other Governmental Authority, including,
without limitation, all filings with the PSC, and shall use their reasonable
efforts to furnish to each other all information required for any such filing to
be made with any Governmental Authority in connection with the transactions
contemplated by this Agreement.

 
(b)  
If in the course of the Buyer’s due diligence investigation, the Buyer discovers
or identifies any Purchased Assets that are not in good condition or repair
(ordinary wear and tear excepted), defects of title, defects or impediments in
the right to use, or Liens or Liabilities other than the Liens or Liabilities
disclosed by the County in the Disclosure Schedules attached hereto with respect
to, any of the Purchased Assets, or Indebtedness other than the Bond
Indebtedness then, prior to the Closing and promptly following discovery or
identification thereof, the Buyer shall notify the County of such deficiencies
in condition, defects of title, defects or impediments to use, Liens or
Liabilities or Indebtedness discovered or otherwise identified by the Buyer in
the course of its due diligence investigation.  Promptly following receipt of
such notice from the Buyer and prior to the Closing, the County shall notify the
Buyer as to whether it intends to elect to use its commercially reasonable
efforts to repair, or remove or otherwise correct all defects of title or
defects or impediments in the right to use, any of the Purchased Assets so
discovered or identified by the Buyer or to satisfy and discharge or obtain and,
if applicable, file with the appropriate Governmental Authority, duly executed
release agreements, termination statements, lien releases or such other release
and termination instruments with respect to any and all such Liens or
Liabilities or Indebtedness so discovered or identified by the Buyer. The County
shall be under no obligation to make any such election, provided that, (i) the
County shall be obligated to take action to satisfy and discharge any
Indebtedness and to remove or release any Lien or Liability with respect to any
of the proposed Purchased Assets to the extent that any such Indebtedness may be
satisfied and discharged or such Lien or Liability may be removed or released
solely by the payment of money (in which case the County shall be obliged to
take action to make such payment and to satisfy and discharge such Indebtedness
or to remove or release such Lien or Liability, as the case may be, not later
than the Closing Date); and (ii) under no circumstances shall the County be
obliged to commence, prosecute, join in or to defend against any judicial action
with respect to any such defects of title, defects or impediments in the right
to use or Liens or Liabilities as identified by the Buyer. If, at or prior to
Closing, the Buyer shall not be satisfied in its sole discretion that the County
shall convey to the Buyer (i) the Purchased Assets in good condition and repair
(subject to ordinary wear and tear), (ii) good, marketable, valid and legal
title to or a valid right to use any Purchased Asset, free and clear of all
Liens, or (ii) that the Indebtedness to be satisfied and discharged or the Liens
or Liabilities requested by the Buyer to be released pursuant to this Section
6.3 have not been respectively satisfied and discharged or released, in each
case, as determined by the Buyer in its sole discretion, then the Buyer shall
have the right and option, exercisable by written notice at any time at or prior
to Closing, (w) to exclude one or more of such assets from the Purchased Assets
(which assets the Buyer shall identify in writing to the County) and to reduce
the Cash Purchase Price to be paid to the County by the amount of the Net Asset
Value ascribed to each such asset, (x) solely with respect to such Purchased
Assets for which the Buyer shall determine that the County shall not convey to
the Buyer good, marketable, valid and legal title, and subject to the agreement
of the County, to accept indemnification from the County in respect of all
Liabilities of the Buyer arising out of or relating to such defects of title,
notwithstanding any provisions to the contrary in Section 10.1 of this
Agreement, but otherwise subject to the terms, conditions and limitations set
forth in Article X of this Agreement, or (y) to terminate this Agreement.  If
the Buyer elects to exclude any asset from the Purchased Assets pursuant to
clause (w) of the foregoing sentence, the Buyer hereby waives any right to
indemnification or other remedies available to the Buyer under this Agreement
with respect to any inaccuracies in or breaches of the representations and
warranties contained in this Agreement with respect to each such asset that is
excluded from the Purchased Assets.

 
Section 6.4  
Application for PSC Approval.

 
Not later than three (3) full calendar months prior to the date otherwise fixed
for Closing, the Buyer will prepare and submit all necessary applications to the
PSC for the approval of the transactions contemplated by this Agreement and the
customer rates to be charged by the Buyer based on cost of services principles
for those Customers served by the Facilities.
 
Section 6.5  
Exclusive Dealing Prior to Closing.  

 
The provisions of the paragraph under the caption “Exclusive Dealing” of the
Letter of Intent shall continue in full force and effect until Closing, at which
time such provisions shall terminate and be of no further force or effect.  
 
Section 6.6  
Compliance with Bulk Transfer Act.

 
If the parties determine that all or any part of the transactions contemplated
in this Agreement constitute a bulk transfer subject to the provisions of Title
6 of the Commercial Law Article of the Annotated Code of Maryland then, on or
before the fifteenth (15th) day prior to the anticipated date of the Closing,
the County shall deliver to the Buyer a statement (the “Bulk Transfer
Statement”) containing each and every item of information that is required to be
included in a notice to creditors under the provisions of Section 6-107 of the
Commercial Law Article of the Annotated Code of Maryland.  The County hereby
jointly and severally represent, warrant and covenant that the information set
forth in the Bulk Transfer Statement shall be accurate and complete at and as of
the date delivered and at and as of the Closing.  The Buyer shall then submit a
notice to all creditors specified in the Bulk Transfer Statement and to the
Comptroller of the State of Maryland at least ten (10) days prior to
Closing.  If any creditor (or the Comptroller) asserts a claim in response
thereto prior to Closing, the County shall, at Closing, pay and discharge all
such claims to the applicable creditor.
 
Section 6.7  
Cooperation Obtaining Approvals from Governmental Authorities.

 
From the date of this Agreement through the Closing Date, upon request by the
Buyer, the County shall support in writing and otherwise reasonably cooperate
with the Buyer to assist the Buyer in the obtaining of, any authorizations or
other Permits, including a franchise, from any Governmental Authority sought by
the Buyer in connection with this Agreement or the transactions contemplated
hereby.
 
Section 6.8  
Financing; Engagement of Nationally Recognized Bond Counsel.

 
Within ten (10) days following the execution and delivery of this Agreement by
the Buyer and the County, the County shall engage nationally recognized bond
counsel of its own choosing and acceptable to the Maryland Water Quality
Financing Administration and the Buyer to render the opinion of legal counsel
contemplated by Section 2.4(b)(i) and, if applicable, to represent the County in
connection with the refinancing arrangements contemplated by Section 2.4(b)(ii)
of this Agreement.  Promptly following the County’s engagement of its nationally
recognized bond counsel pursuant to the foregoing sentence, the County and its
bond counsel shall consult with the Buyer and the Buyer’s legal counsel
regarding the opinion of legal counsel contemplated by Section 2.4(b)(i) and/or
the refinancing arrangements contemplated by Section 2.4(b)(ii) of this
Agreement.  If the nationally recognized bond counsel retained by the County
pursuant to this Section 6.8, after consultation with the Buyer and its legal
counsel, shall determine that it shall not be able to render an opinion in
accordance with Section 2.4(b)(i) of this Agreement, the County shall promptly
notify the Buyer of such determination by its legal counsel and immediately upon
the giving of such notice the County shall be obligated to take all actions
reasonably necessary, appropriate or convenient to obtain refinancing in
accordance with Section 2.4(b)(ii) of this Agreement, including, without
limitation, determining, soliciting and obtaining all consents, approvals and
other authorizations of any Governmental Authority or other Person required to
issue an SRF Bond or Non-SRF-Bond, as the case may be, and preparing,
negotiating and entering into such agreements, instruments, certificates,
schedules and other documents necessary, appropriate or convenient to issue an
SRF Bond or Non-SRF Bond, as the case may be.
 
                                                              
ARTICLE VII  
POST-CLOSING COVENANTS
 
Section 7.1  
Payment of Taxes and Rebates; Audits.

 
From and after the Closing through and including the date that is the seventh
(7th) anniversary of the Closing Date, the County and the Buyer shall cooperate
fully with each other and make available or cause to be made available to each
other in a timely fashion such data relating to Taxes, prior Tax Returns,
rebates or penalties in lieu of rebates with respect to the Bond pursuant to
Section 148 of the Code, filings with the Internal Revenue Service or other
Governmental Authorities in respect of Taxes or the Bond and other information
as may be reasonably requested for the preparation by the Buyer or the County of
any Tax Returns or other filings with the Internal Revenue Service or other
Governmental Authorities in respect of the Bond (or rebates or penalties in lieu
of rebates in respect thereof), elections, consents or certificates required to
be prepared and filed by the Buyer or the County and any audit or other
examination by the Internal Revenue Service or any Governmental Authority, or
judicial or administrative examination, proceeding or other enforcement action
relating to liability for Taxes or in respect of the Bond (or rebates or
penalties in lieu of rebates in respect thereof) by the Internal Revenue Service
or other Governmental Authority (each, an “Audit”).  The Buyer and the County
will each retain and provide to the other party all Books and Records and other
information which may be relevant to any such Tax Return or filings with the
Internal Revenue Service or other Governmental Authorities in respect of the
Bond (or rebates or penalties in lieu of rebates in respect thereof), Audit or
determination, and will each provide the other party with any final
determination of any such Audit or determination that affects any amount
required to be shown on any Tax Return of the other party for any period or in
respect of the Bond.  Without limiting the generality of the foregoing, each of
the Buyer and the County shall retain copies of all Tax Returns or other filings
with the Internal Revenue Service or other Governmental Authorities in respect
of the Bond (or rebates or penalties in lieu of rebates in respect thereof),
supporting work schedules and other records relating to tax or other reporting
periods or portions thereof ending prior to or on the Closing Date.
 
Section 7.2  
Access to Books and Records.

 
From and after Closing, the County will give the Buyer and its Affiliates such
access to the Books and Records and other documents relating to the Purchased
Assets in the possession of the County or its agents relating to the periods
ending at or prior to the Closing and reasonable access during normal business
hours to such individuals as were elected or appointed officials, officers,
boards, commissions, commissioners, agents, employees or other service providers
of the County during any periods ending at or prior to the Closing and who are
employees of the County or its agents as of the date of such request as the
Buyer shall reasonably request as necessary for the preparation of the Tax
filings of the Buyer or its Affiliates and to defend or prosecute any
Litigation.  The County and its agents shall maintain all such Books and Records
and other documents for a period of at least seven (7) years or as otherwise
required by Applicable Laws.  From and after the Closing, the Buyer will give
the County and its agents such access to any Books and Records relating to the
periods ending at or prior to the Closing within the possession or control of
the Buyer or its Affiliates and reasonable access during normal business hours
to such individuals as were employees of the County during any periods ending at
or prior to the Closing and who are employees of the Buyer as of the date of
such request as the County and its agents shall reasonably request as necessary
for the preparation of reports of the County required by Applicable Laws or to
prosecute any Litigation.  The Buyer shall maintain all such Books and Records
for a period of at least seven (7) years or as otherwise required by Applicable
Laws.
 
Section 7.3  
Employee Matters.

 
(a)  
At or immediately after the Closing, the Buyer or one of its Affiliates shall
offer employment to commence at the Closing Date to up to nine (9) employees of
the County identified on schedules previously delivered to the Buyer by the
County, on the same terms and conditions with respect to salary or wages and
vacation (as such salary or wages and vacation are respectively described on
such provided schedules) at which each such employee was employed by the County
immediately prior to the Closing Date; provided, however, that this Section
7.3(a) shall obligate the Buyer to offer employment only to those employees of
the County set forth on such provided schedules who are actively employed by the
County as of the close of business on the day immediately prior to the Closing
Date.

 
(b)  
All employees hired by the Buyer or its Affiliates pursuant to offers of
employment under Section 7.3(a) (the “Hired Employees”) will be permitted to
elect to participate in the health and welfare employee benefit plans of the
Buyer or its Affiliates in which the Buyer’s employees with similar positions
and responsibilities may elect to participate, subject to the employment
policies and procedures of the Buyer or its Affiliates and the applicable terms
and conditions of the employee benefit plans of the Buyer or its
Affiliates.  The Buyer shall not be required to accept, and shall not accept,
any rollovers or other transfers of any amounts into its or any of its
Affiliate’s employee benefit plans.

 
(c)  
All Hired Employees shall be “at-will” employees of the Buyer or its Affiliates
and nothing expressed or implied in this Agreement will obligate the Buyer or
its Affiliates or their respective successors or assigns to provide continued
employment to any such Hired Employee for any specified period of time following
the Closing Date.  After the Closing Date, the Buyer and its Affiliates will be
the sole judge of the number, identity and qualifications of the employees
necessary for the conduct of the operations of the Facilities, the Wastewater
Collection Systems and the other Purchased Assets and reserves the right to take
any personnel action it deems necessary or appropriate with respect to the Hired
Employees.

 
Section 7.4  
Nutrient Credits.

 
(a)  
If the Buyer or its Affiliates shall convert the wastewater facility known as
the Cherry Hill Wastewater Facility (the “Cherry Hill Facility”), in accordance
with Section 7.4 of the Cherry Hill/Harbourview Asset Purchase Agreement, then
nutrient credits may be made available as a result thereof.  Any such available
nutrient credits shall first be available for the Buyer’s use in connection with
its operation of its owned wastewater facilities in the Service Area, and all
excess available nutrient credits shall be available for the County’s use in
connection with its operation of wastewater facilities in the Service Area,
including the wastewater facility known as the Seneca Point Wastewater Facility.

 
(b)  
The Buyer shall notify the County of any known or expected completion date for
the conversion of the Cherry Hill Facility to a transfer station, and the
parties shall generally coordinate plans and schedules with one another and with
the Maryland Department of the Environment to make nutrient credits available at
such times as are necessary and convenient to assist in the efficient
development of the respective wastewater facilities of the Buyer and the County,
and to ensure that such nutrient credits are used promptly upon their
availability.

 
(c)  
The County shall cooperate with the Buyer and its Affiliates, in connection with
all consents, approvals, authorizations and Permits relating to making nutrient
credits available for use by the Buyer and the County in accordance with Section
7.4 (such costs of preparing and filing the application(s) to be borne by the
Buyer and its Affiliates) and will furnish to the Buyer or its Affiliates any
information in the County’s possession required for such applications to be made
with the Governmental Authority.  Nothing set forth in this Agreement shall
require the Buyer or its Affiliates to defend against any governmental
challenges or denials of any application made by the Buyer or its Affiliates
pursuant to this Section 7.4.

 
Section 7.5  
Rate Structure.

 
(a)  
From the Closing Date until December 31, 2010 (the “Rate Stabilization Period”)
and subject to the approval of the PSC, the Buyer shall be permitted to increase
the rates for customers in existence on and after the Closing Date in the
Service Area only on an annual basis by the change in the Revised Consumer Price
Index for all Urban Consumers, all items, U.S. City Average, as reported by the
Bureau of Labor Statistics, Department of Labor (the “CPI”).  The change in the
CPI shall be determined by multiplying the existing customer rates by a fraction
(a) the numerator of which is the difference between (i) the CPI for the last
full calendar year, and (ii) the CPI for the last full calendar year for the
preceding year (the “Prior Year’s CPI”), and (b) the denominator of which is the
Prior Year's CPI.  Each change in CPI pursuant to this Section 7.5(a) shall be
calculated as of January 1 of each calendar year within the Rate Stabilization
Period and shall be determined by the Buyer within forty-five (45) days after
the date on which the CPI for the last full calendar year is publicly released
by the Bureau of Labor Statistics, Department of Labor, which adjustment in
rates shall be applied retroactively to January 1 of each such calendar year
within the Rate Stabilization Period.

 
(b)  
During the Rate Stabilization Period, upon request by the Buyer, the County
shall support in writing and otherwise reasonably cooperate with the Buyer to
assist the Buyer in the obtaining of any authorizations or other Permits from
the PSC sought by the Buyer in connection with the adjustment of the customer
rates for the Service Area pursuant to Section 7.5(a).

 
(c)  
Nothing set forth in this Agreement shall prohibit the Buyer’s imposition of
PSC-approved connection fees or charges on new customers in the Service Area who
are served by any Facility beginning after the Closing Date.

 
Section 7.6  
Further Assurances.

 
At any time and from time to time after the Closing, at the Buyer’s reasonable
request and without further consideration (but at the Buyer’s cost of
preparation and filing), the County promptly shall execute and deliver such
confirmatory instruments of sale, transfer, conveyance, assignment and
confirmation, and take such other reasonable action, as the Buyer may reasonably
request to transfer, convey and assign to the Buyer, and to confirm the Buyer’s
right, title and interest in and to, all of the Purchased Assets, to put the
Buyer in actual possession and operating control thereof, to assist the Buyer in
exercising all rights with respect thereto and to carry out the purposes and
intent of this Agreement.
 
                                                            
ARTICLE VIII    
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE COUNTY
 
The obligations of the County with respect to actions to be taken on the Closing
Date are subject to the satisfaction by the Buyer or waiver by the County on or
prior to the Closing Date of each of the conditions set forth in this Article
VIII.
 
Section 8.1  
Representations and Warranties.

 
All representations and warranties of the Buyer contained in this Agreement
shall be true and correct as of the Closing Date with the same effect as though
such representations and warranties had been made on and as of such date; and a
certificate to the foregoing effect dated the Closing Date and signed by an
authorized officer of the Buyer shall have been delivered to the County.
 
Section 8.2  
Performance of Obligations.

 
Each and all of the agreements of the Buyer to be performed on or before the
Closing Date pursuant to the terms of this Agreement shall have been duly
performed in all material respects, each of the documents, agreements, consents
and other items to be delivered to the County pursuant to Section 3.2(b)shall
have been delivered, and the Buyer shall have delivered to the County a
certificate, dated as of the Closing Date, to such effect signed by an
authorized officer of the Buyer.
 
Section 8.3  
No Litigation

 
No Litigation before a court or any other Governmental Authority shall have been
instituted or threatened seeking to restrain or prohibit the transactions
contemplated by this Agreement, and no Governmental Authority shall have taken
any other action prohibiting the County from proceeding with the transactions
hereunder.
 
Section 8.4  
Consents and Approvals.

 
All necessary consents of and filings required to be obtained or made with any
Person or any Governmental Authority relating to the consummation of the
transactions contemplated herein (collectively, “Required Consents”) to be
obtained or made by the Buyer shall have been obtained and made by the Buyer and
the Buyer shall be ready to perform under such Required Consents.
 
                                                             
ARTICLE IX   
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE BUYER
 
The obligations of the Buyer with respect to actions to be taken on the Closing
Date are subject to the satisfaction by the County (as applicable) or waiver by
the Buyer on or prior to the Closing Date of all of the conditions set forth in
this Article IX.
 
Section 9.1  
Representations and Warranties.

 
All the representations and warranties of the County contained in this Agreement
shall be true and correct as of the Closing Date with the same effect as though
such representations and warranties had been made on and as of such date; and a
certificate to the foregoing effect, dated as of the Closing Date and signed by
an authorized person on behalf of the County, shall have been delivered to the
Buyer.
 
Section 9.2  
Performance of Obligations.

 
Each and all of the agreements of the County to be performed on or before the
Closing Date pursuant to the terms of this Agreement shall have been duly
performed in all material respects, each of the documents, agreements, consents
and other items to be delivered to the County pursuant to Section 3.2(a)shall
have been delivered, and the County shall have delivered to the Buyer a
certificate, dated as of the Closing Date to such effect, signed by an
authorized person on behalf of the County.
 
Section 9.3  
No Litigation.

 
No Litigation before a court or any other Governmental Authority shall have been
instituted or threatened seeking to restrain or prohibit the transactions
contemplated by this Agreement, and no Governmental Authority shall have taken
any other action prohibiting the Buyer from proceeding with the transactions
hereunder.
 
Section 9.4  
PSC Approval.

 
An order or other authorization of the PSC approving the transactions
contemplated by this Agreement and the customer rates to be charged by the Buyer
based on cost of service principles for those Customers served by the Facilities
shall have been obtained by the Buyer and shall be in full force and effect as
of the Closing.
 
Section 9.5  
Consents and Approvals.

 
All Required Consents to be obtained or made by the County shall have been
obtained and made and the County shall be ready to perform under such Required
Consents.
 
Section 9.6  
Financing.

 
The County shall have obtained the opinion of legal counsel specified in Section
2.4(b)(i) of this Agreement or obtained replacement financing in accordance with
Section 2.4(b)(ii) of this Agreement, in each case, on terms and conditions
satisfactory to the Buyer in its reasonable discretion; and, if Buyer shall have
made application to the County to finance the cash portion of the Purchase
Price, pursuant to Section 2.4(a) of this Agreement, the Buyer shall have
obtained such financing.
 
Section 9.7  
Satisfaction of Indebtedness; Release of Liens.

 
The County shall have provided the Buyer with the Payoff Letters and UCC-3s or
other releases or documentation to be delivered pursuant to Section 3.2(a)(xiv)
and (xv) for the payment and satisfaction in full all obligations of the County
for the Bond Indebtedness and any and all other Indebtedness of the County
involving or affecting the Purchased Assets, and fully and finally released and
terminated all Liens in respect thereof.
 
Section 9.8  
Absence of Certain Changes.

 
No change that constitutes or results in a Material Adverse Change shall have
occurred or arisen.
 
Section 9.9  
Due Diligence.

 
The Buyer shall have notified the County in writing that the Buyer has completed
and is satisfied, as determined by the Buyer in its sole discretion, with its
due diligence, investigation, review and analysis of the Facilities, the
Wastewater Collection Systems and the other Purchased Assets, including, without
limitation, an investigation into the condition of the Purchased Assets and a
review and analysis (including such title or other opinions as the Buyer may
determine in its sole discretion) of the County’s title to or rights to use the
Purchased Assets, the Liabilities associated therewith, including, without
limitation, any Indebtedness involving or affecting the Purchased Assets, in
each case, satisfactory to the Buyer in its sole discretion.
 
                                                               
ARTICLE X 
INDEMNIFICATION
 
Section 10.1  
Obligations of the County.

 
Subject to the provisions below, the County shall, at its sole cost and expense,
indemnify, hold harmless, and defend the Buyer and its Affiliates and their
respective owners, members, directors, managers, officers, employees, agents,
representatives successors and assigns (each, a “Buyer Indemnified Person” and
collectively, the “Buyer Indemnified Persons”) against any and all Liabilities,
suits, causes of action and proceedings, whether for damages or otherwise,
arising out of or alleged to arise out of (a) any inaccuracy in, or breach or
nonperformance of, any of the representations, warranties, covenants or
agreements made by the County in or pursuant to this Agreement (other than the
representations and warranties made by the County in Sections 4.4(b) or
4.5(a)(ii)) or (b) the Excluded Liabilities.
 
Section 10.2  
Obligations of the Buyer.

 
Subject to the provisions below, the Buyer shall, at its sole cost and expense,
indemnify, hold harmless, and defend the County and the elected and appointed
officials, officers, boards, commissions, commissioners, agents, and employees
(each, a “County Indemnified Person” and collectively, the “County Indemnified
Persons”), against any and all Liabilities, suits, causes of action and
proceedings, whether for damages or otherwise, arising out of or alleged to
arise out (a) any inaccuracy in, or breach or nonperformance of, any of the
representations, warranties, covenants or agreements made by the Buyer in or
pursuant to this Agreement, or (b) the Assumed Liabilities.
 
Section 10.3  
Procedure.

 
(a)  
Each Buyer Indemnified Person and County Indemnified Person shall be referred to
collectively herein as an “Indemnified Person.”  Any Indemnified Person seeking
indemnification with respect to any actual or alleged Liability shall give
notice to the Person from whom indemnification is sought (each, an “Indemnifying
Person”) on or before the date specified in Section 10.4, but within thirty (30)
day of receipt of notice of a Liability for which an Indemnifying Person is
obligated to indemnify an Indemnified Person.  The Indemnified Person shall take
action necessary to avoid entry of a default judgment if such action is needed
before the Indemnified Person provides the Indemnifying Person notice; provided,
however, that no such action shall in any way prejudice or harm the Indemnifying
Persons.  In the event that the Indemnified Person does not timely notify the
Indemnifying Person under this Section 10.3 of any Liability for which the
Indemnifying Person is obligated to indemnify the Indemnified Person and such
failure in any way prejudices or harms the Indemnifying Person (including,
without limitation, any defense, right or remedy of the Indemnifying Person),
then the Indemnifying Person shall be under no obligation to indemnify the
Indemnified Person to the extent of any such prejudice or harm to the
Indemnifying Person.

 
(b)  
With respect to an Indemnifying Person’s indemnity obligations set forth in
Section 10.1 or 10.2, as the case may be, the Indemnifying Person shall provide
the defense of any Liability brought against the Indemnified Person by selecting
counsel of the Indemnifying Person’s choice to defend the Liability, subject to
the consent of the Indemnified Person, which shall not be unreasonably withheld,
conditioned or delayed. Nothing in this Agreement shall be deemed to prevent the
Indemnified Person from cooperating with the Indemnifying Person and
participating in the defense of any Liability by its own counsel at its own cost
and expense, provided however, that after consultation with the Indemnified
Person, the Indemnifying Person shall have the right to defend, settle or
compromise any claim, suit, cause of action, or proceeding arising hereunder, so
long as the settlement includes a full release of the Indemnified Person, and
the Indemnifying Person shall have the authority to decide the appropriateness
and the amount of any such settlement. If the Indemnified Person does not
consent to the terms of any such settlement or compromise, then the Indemnifying
Person shall not settle the Liability but its obligation to indemnify the
Indemnified Person shall in no event exceed the amount of such
settlement.  Notwithstanding the foregoing, the Indemnifying Person shall be
entitled to settle or compromise any Liability for which the Indemnifying Person
is obligated to indemnify the Indemnified Person without the consent of the
Indemnified Person, if such settlement or compromise requires only the payment
of money damages and/or a full release of the Liability against the Indemnified
Person.  If the Indemnifying Person fails, after notice pursuant to Section
10.3(b), to undertake the Indemnified Person’s defense of any Liabilities
encompassed within this Article X, then the Indemnifying Person’s
indemnification shall include, but is not limited to, the Indemnified Person's
reasonable attorneys' fees, including fees for outside counsel hired to defend
the Indemnified Person, incurred in defending against any such claim, suit,
cause of action, or proceeding, any interest charges arising from any claim,
suit, cause of action, or proceeding arising under this Agreement or Applicable
Laws, the Indemnified Person’s out-of-pocket expenses, and the reasonable value
of any services rendered by the County Attorney, or the County staff or its
employees, if the County is the Indemnified Person, or, if the Buyer is the
Indemnified Person, the reasonable value of any in-house attorney, staff or
employees of the Buyer.

 
(c)  
Neither the provisions of this Article X nor any damages recovered by the
Indemnified Person shall be construed to limit the liability of the Indemnifying
Person or its contractors or subcontractors for damages under the Agreement or
Applicable Laws or to excuse the faithful performance of obligations required by
the Agreement, except to the extent that any monetary damages suffered by the
Indemnified Person have been satisfied by a financial recovery under this
section or other provisions of the Agreement or Applicable Laws.  The
Indemnified Person shall not be entitled to recover any amount under this
Agreement with respect to any Liability for which the Indemnifying Person is
obligated to indemnify the Indemnified Person, if and to the extent that the
Indemnified Person shall have actually recovered any amount with respect to such
Liability.  The Indemnified Person shall use its reasonable efforts to claim and
recover any damages suffered by it under any insurance policy or third party
indemnity it may have, which amounts shall be deducted from any amount for which
the Indemnifying Person is obligated to indemnify the Indemnified Person under
this Agreement.

 
(d)  
Nothing in this Agreement shall be construed to waive the County’s governmental
immunity.

 
(e)  
In the event of any action or proceeding brought against an Indemnified Person
for which the Indemnified Person is entitled to indemnification under this
Agreement, the Indemnifying Party shall not admit any liability in any
such  matter on behalf of the Indemnified Party, and the Indemnified Party shall
not admit any liability for any such Liability for which the Indemnified Party
is indemnified under this Agreement without the prior written consent of the
Indemnifying Party.

 
(f)  
Anything to the contrary in this Agreement notwithstanding, neither party shall
be liable to the other party or to any insurance company (by way of subrogation
or otherwise) insuring the other party for any loss or damage to any building,
structure or other tangible property, when such loss is caused by any of the
perils which are or could be insured against under a standard policy of full
replacement costs insurance for fire, theft and all risk coverage, or losses
under workers’ compensation laws and benefits, event though such loss or damage
might have been occasioned by the negligence of such party, its agents or
employees (this clause shall not apply, however, to any damage caused by
intentionally wrongful actions or omissions).

 
Section 10.4  
Survival of Certain Provisions.

 
(a)  
The representations and warranties of the County and the Buyer set forth in
Article IV and Article V shall survive the Closing and shall continue in full
force and effect without limitation after the Closing until the expiration of
the statute of limitations applicable thereto has expired.

 
(b)  
Except as otherwise set forth in Section 10.4(a), each of the covenants,
agreements and obligations of the parties contained in this Agreement,
including, without limitation, the indemnification obligations of the County and
the Buyer set forth in Sections 10.1 and 10.2 will survive the Closing and will
continue in full force and effect in accordance with its terms, or, if not
specific as to duration, until the expiration of the applicable statutes of
limitations relating thereto.

 
(c)  
Each period of survival of the representations and warranties, covenants and
agreements prescribed by Section 10.4(a) and (b) above is referred to as a
“Survival Period.”  The liabilities of each party under its respective
representations and warranties, covenants and agreements will expire as of the
expiration of the applicable Survival Period; provided, however, that such
expiration will not include, extend or apply to any representation or warranty
or covenant the breach of which has been asserted by a party in a written notice
to the other party before such expiration.

 
(d)  
All indemnities provided for in the Agreement shall apply even in the event of
joint and/or concurrent negligence, strict liability, or other fault of the
party whose liability is indemnified.

 
Section 10.5  
Remedies.

 
(a)            Each party hereto acknowledges that irreparable damage would
result if this Agreement is not specifically enforced.  Therefore, the rights
and obligations of the parties under the Agreement, including, without
limitation, their respective rights and obligations to sell and purchase the
Purchased Assets and comply with the covenants set forth in this Agreement,
shall be enforceable by a decree of specific performance issued by any court of
competent jurisdiction, and/or appropriate injunctive relief may be applied for
and granted in connection therewith.  Each party hereto agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Agreement relating to the Closing and
hereby agrees to waive the defense that a remedy at law would be adequate in any
action for specific performance or injunctive relief hereunder.  Each party
hereto agrees to waive any rights to require the other party hereto to prove
actual damages or post a bond or other security as a condition to the granting
of any equitable relief under this Section 10.5.
 
(a)  
Except as otherwise provided herein, no delay of or omission in the exercise of
any right, power or remedy accruing to any party as a result of any breach or
default by any other party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed as a waiver of or acquiescence in any
such breach or default, or of any similar breach or default occurring later; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default occurring before or after that waiver.  All rights and
remedies of any party described in this Agreement are cumulative of each other
and of every right or remedy such party may otherwise have.

 
                                                             
ARTICLE XI   
TERMINATION
 
Section 11.1  
Termination.

 
This Agreement may be terminated at any time prior to the Closing upon the
occurrence of any of the following:
 
(a)  
at any time, by mutual written consent of the Buyer and the County;

 
(b)  
by either the Buyer or the County at any time (if such party itself is not then
in material breach of any of its representations and warranties, covenants,
agreements or other obligations contained in this Agreement), if the other party
is in material breach or default of any of its representations and warranties,
covenants, agreements or other obligations herein, which breach or default
remains uncured for a period of thirty (30) days after such other party’s
receipt of written notice of such breach or default;

 
(c)  
by the Buyer at any time pursuant to Section 6.2 or Section 6.3(b) of this
Agreement;

 
(d)  
by the Buyer at any time, if the Buyer determines in its sole discretion that
the condition to Closing set forth in Section 9.9of the Agreement shall not be
satisfied; or

 
(e)  
by either the Buyer, on the one hand, or the County, on the other, (if such
party itself is not then in material breach of any of its representations and
warranties, covenants, agreements or other obligations contained in this
Agreement) upon written notice to the other, if the transactions contemplated by
this Agreement shall not have closed by December 31, 2009.

 
Section 11.2  
Consequences of Termination.

 
In the event that this Agreement shall be terminated pursuant to this Article
XI, (a) each party will redeliver all documents, work papers and other material
of any other party relating to the transactions contemplated hereby, whether so
obtained before or after the execution hereof, to the party furnishing the same,
and (b) all further obligations of the parties under this Agreement shall
terminate without further liability of any party to any other party, except that
(i) the provisions of this Section 11.2 and the provision contained in Article
XII shall survive such termination and continue in full force and effect, and
(ii) nothing herein shall relieve any party under Sections 10.1 or 10.2, as
applicable, from liability for any fraudulent or willful breach of any
representation, warranty, covenant, agreement or other provision of this
Agreement prior to such termination.
 
                                                            
ARTICLE XII    
GENERAL PROVISIONS
 
Section 12.1  
Actions of Parties.

 
In any action by the County or the Buyer that is mandated or permitted under the
terms of this Agreement, such party shall act in a reasonable, expeditious, and
timely manner; provided that nothing in this Section 12.1 nor any other
provision of this Article XII shall limit the right of the County to act, or to
decline to act, in the unfettered exercise of its discretion when action or
inaction by the County is permitted to be governed by such standard.
 
Section 12.2  
Preemption.

 
If federal or state Applicable Laws preempt a provision or limit the
enforceability of a provision of this Agreement, then the provision shall be
read to be preempted to the extent, and for the time, but only to the extent and
for the time, required by such Applicable Law.  In that event, the parties shall
negotiate in good faith to reconstitute this Agreement in a form that, to the
maximum extent possible, is consistent with the parties’ original intent and
preserves the benefits bargained for by each party. If such federal or state
Applicable Law is subsequently repealed, rescinded, amended or otherwise changed
so that the provision of this Agreement that had been preempted is no longer
preempted, then such provision shall return to full force and effect, and shall
thereafter be binding on the parties hereto, without the requirement of further
action on the part of the County.
 
Section 12.3  
Expenses.

 
Except as provided in Sections 10.1 and 10.2 or as otherwise specifically
provided in this Agreement, the parties shall bear their respective expenses
incurred in connection with the preparation, execution and performance of this
Agreement and the consummation of the transactions contemplated hereby,
including, without limitation, all fees and expenses of their respective
Representatives and all fees, expenses and costs for obtaining any Required
Consent of such party.
 
Section 12.4  
Amendments and Waivers.

 
Any term of this Agreement may be amended, supplemented or modified only with
the written consent of the Buyer and the County and the observance of any term
of this Agreement may be waived (either generally or in a particular instance
and either retroactively or prospectively), only with the written consent of the
party against whom the waiver is sought to be enforced.  No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided.
 
Section 12.5  
Binding Acceptance; Assignment.

 
This Agreement shall bind and benefit the parties hereto and their respective
heirs, beneficiaries, administrators, executors, receivers, trustees, successors
and assigns; providedthat, this Agreement and all rights and obligations
hereunder may not be assigned or transferred without the prior written consent
of the other parties hereto.
 
Section 12.6  
Third Party Beneficiaries.

 
The rights created by this Agreement are solely for the benefit of the parties
hereto and the respective successors or permitted assigns, and no other Person
shall have or be construed to have any legal or equity right, remedy or claim
under or in respect of or by virtue of this Agreement or any provision herein
contained; provided, however, that the provisions of Sections 7.2, 7.3and 7.5and
Article Xabove are intended for the benefit and burden of the parties specified
therein, and their respective legal representatives, successors, heirs,
executors and assigns.
 
Section 12.7  
Choice of Law; Venue.

 
This Agreement shall be governed by and construed under, and the rights of the
parties determined, in accordance with the Applicable Laws of the State of
Maryland (without reference to the choice of law provisions of the State of
Maryland) and applicable federal law.  Each of the parties hereto irrevocably
consents to the service of any process, pleading, notices or other papers by the
mailing of copies thereof by registered, certified or first class mail, postage
prepaid, to such party at such party’s address set forth herein, or by any other
method provided or permitted under the Applicable Laws of the State of Maryland.
Each party hereby irrevocably submits to the jurisdiction in the U.S. District
Court for the District of Maryland and the Circuit Court for Cecil County,
Maryland, over any action or proceeding arising out of or relating to this
Agreement.  Each party hereby irrevocably and unconditionally waives and agrees
not to plead, to the fullest extent provided by Applicable Law, any objection it
may have to venue and the defense of an inconvenient forum to the maintenance of
such action or proceeding in such courts.
 
Section 12.8  
Waiver of Jury Trial.

 
THE BUYER AND THE COUNTY EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
AGREEMENT OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY THE BUYER AND THE COUNTY, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE.  THE COUNTY OR THE BUYER, AS APPLICABLE, IS HEREBY
AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER BY THE BUYER OR THE COUNTY, AS APPLICABLE.
 
Section 12.9  
Attorneys’ Fees.

 
Notwithstanding anything to the contrary in this Agreement, in the event that
either the Buyer or the County, as the case may be, shall bring a lawsuit
against the other party to enforce their respective rights under this Agreement,
the losing party shall pay the prevailing party’s costs and expenses incurred in
connection with such litigation, including without limitation reasonable
attorneys’ fees.  The “prevailing party” shall be determined by the court
hearing such matter.
 
Section 12.10  
Notices.

 
Unless otherwise expressly stated in this Agreement, all notices, requests and
other communications under this Agreement shall be in writing and shall be
delivered (i) in person, (ii) by registered or certified mail, return receipt
requested, (iii) by recognized overnight delivery service providing positive
tracking of items (for example, Federal Express), or (iv) by facsimile or other
electronic transmission if a copy is sent simultaneously by a method described
in clause (i), (ii) or (iii), addressed as hereinafter provided or at such other
address of which the County or the Buyer shall have given notice as provided in
this Section 12.10.  All such notices, requests and other communications shall
be deemed to have been sufficiently given for all purposes hereof only upon
receipt by the party to whom such notice is sent.  Notices by the parties may be
given on their behalf by their respective attorneys.  Notices should be provided
in accordance with this Section 12.10 at the following addresses:
 
If to the Buyer,
to:                                                                            
With a copy to:
 
Artesian Wastewater Maryland,
Inc.                                             DLA Piper US LLP
c/o Artesian Resources
Corporation                                              6225 Smith Ave
664 Churchmans
Road                                                                      
Baltimore, Maryland 21209
Newark, Delaware
19702                                                                   Attn:  Carville
B. Collins, Esq.
Attn:  David
Spacht                                                                         
Telephone: 410-580-4125
Telephone:
302-454-6912                                                                  Telecopier:
410-580-3001
Telecopier
302-453-6980                                                                   
Email:  carville.collins@dlapiper.com
Email:  DSpacht@artesianwater.com


If to the County
to:                                                                            
With a copy to:


C/O the County Administrative
Officer                                           The Director of Sanitary
Facilities
Cecil County Administration
Building                                             Cecil County Administration
Building
200 Chesapeake
Boulevard                                                                200
Chesapeake Boulevard
Elkton, Maryland
21921                                                                     
Elkton, Maryland 21921
 
Section 12.11  
Severability.

 
If one or more provisions of this Agreement shall be held invalid, illegal or
unenforceable, or shall violate the tax exemption requirements of the Bond, such
provision shall, to the extent possible, be modified in such manner as to be
valid, legal and enforceable but so as to most nearly retain the intent of the
parties, and if such modification is not possible, such provision shall be
severed from this Agreement.  In either case, the balance of this Agreement
shall be interpreted as if such provision were so modified or excluded, as the
case may be, and shall be enforceable in accordance with its terms.
 
Section 12.12  
Entire Agreement.

 
This Agreement, together with the Disclosure Schedules, Exhibits, certificates
and Transaction Documents contemplated hereby, embodies the entire understanding
and agreement of the County and the Buyer with respect to the subject matter of
this Agreement and merges and supersedes all prior representations, agreements,
and understandings, whether oral or written, between the County and the Buyer
with respect to the subject matter hereof, including, without limitation, any
and all written or oral statement or representations by any official, employee,
agent, attorney, consultant, or independent contractor of the County or the
Buyer.  Notwithstanding anything in this Agreement to the contrary, nothing in
this Section 12.12 shall limit or affect, or be construed to limit or affect,
the Franchise Agreement in any manner.
 
Section 12.13  
Recitals.

 
The Recitals of this Agreement forms a part of this Agreement.
 
Section 12.14  
Construction.

 
(a)  
The parties have participated jointly in the negotiation and drafting of this
Agreement.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of authorship of any provision of this Agreement.  The titles
and subtitles used in this Agreement are used for convenience only and are not
to be considered in construing or interpreting this Agreement.

 
(b)  
The attached exhibits are incorporated in this Agreement by reference and
expressly made a part of this Agreement.

 
(c)  
The captions and headings of articles and sections throughout this Agreement are
intended solely to facilitate reading and reference to the sections and
provisions of this Agreement. Such captions shall not affect the meaning or
interpretation of this Agreement.

 
Section 12.15  
Counterparts.

 
This Agreement may be executed in two or more counterparts, including by means
of telefaxed signature pages, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.
 
Section 12.16  
Time is of the Essence.

 
The parties hereto hereby agree that time is of the essence with respect to the
performance of each party’s respective obligations and commitments under this
Agreement.


 
 
[ SIGNATURES APPEAR ON THE FOLLOWING PAGE. ]



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Asset Purchase Agreement as
of the date first above written.
 
ATTEST:                                                                 BUYER:
 
ARTESIAN WASTEWATER MARYLAND, INC., a Delaware corporation
 
/s/ Joseph A.
Dinunzio                                                            By:    /s/
Dian C. Taylor                                                   
Name: Joseph A.
Dinunzio                                                                     Name:  Dian
C. Taylor
Title: Executive Vice President  and
Secretary                                                    Title:  President
and CEO
 
THE COUNTY:


CECIL COUNTY, MARYLAND, a body corporate and politic under the laws of the State
of Maryland, as represented by THE BOARD OF THE COUNTY COMMISSIONERS OF CECIL
COUNTY
 
/s/ William C.
Manlove                                                                      
.                                                                        
William C. Manlove, President
 
/s/ Mark H.
Guns                                                                      
Mark H. Guns, Vice President
 
/s/ Rebecca
Demmler                                                                      
Rebecca Demmler, Commissioner
 
/s/ Brian
Lockhart                                                                      
Brian Lockhart, Commissioner
 
/s/ Wayne Tome,
Sr.                                                                      
Wayne Tome, Sr., Commissioner


ATTEST:


/s/ Alfred C. Wein,
Jr.                                                           
Alfred C. Wein, Jr.
County Administrator





